DETAILED ACTION
Preliminary Amendment 
The preliminary amendment filed on August 22, 2020 has been entered. The claims pending in this application are claims 1-24 and 30-41. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-24, drawn to a method of labeling nuclear target-associated DNA in a cell, classified in CPC C12Q 1/6806. 
II. 	Claims 30-41, drawn to a method of appending an oligonucleotide probe with a target binding region, classified in CPC C12Q 1/68. 
The inventions are independent or distinct, each from the other because:
Groups I and II are distinct and independent inventions in that they are directed to different inventions which have different properties. As a result, different and distinct searches will have to be performed. For example, the search such as permeabilizing step in claim 1 of Group I is not required for Group II while the search such as denaturing step in claim 30 of Group II is not required for Group I. 
Group I contains claims directed to the following patentably distinct species:
(1)	the DNA digestion enzyme binds the binding reagent after entering the nucleus of the cell  wherein the DNA digestion enzyme is a transposase (claims 4 and 20)
(2)	the DNA digestion enzyme binds the binding reagent before entering the nucleus of the cell wherein the DNA digestion enzyme is a transposase (claims 3, 5, and 21)

The species are independent or distinct because these species are directed to different binding methods which have different properties.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claims 1, 2, 6-19, and 22-24. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (1) and (2) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

5.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 12, 2022